                                                                                FILED
                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                                                                                JAN 16 2020
                           MISSOULA DIVISION                               Cleo'!<· U.s Dist .
                                                                                1Strict Of M rict Court
                                                                                   Missou1~ntana



WESTERN ORGANIZATION OF                             CV 18-139-M-DWM
RESOURCE COUNCILS,

              Plaintiff,                                   ORDER

       vs.

DAVID BERNHARDT, et al.,

              Defendants.


      In August 2018, Plaintiff Western Organization of Resource Councils

("Western") sued various officials within the Department of the Interior

("Defendants"), challenging the reestablishment and operation of the Royalty

Policy Committee ("Royalty Committee" or "Committee") under the Federal

Advisory Committee Act ("FACA"). In August 2019, this Court determined that

the Committee had been improperly established in violation of Section 9 ofFACA,

(Doc. 59 at 8-18), and enjoined "[ f]urther use of or reliance on the Royalty

Committee's recommendations," (id. at 28). Western now seeks leave to conduct

discovery regarding Defendants' compliance with that order. (Doc. 63.)

      Though the present motion is one for discovery, the fundamental dispute is

over the scope of the injunction. Western argues that the continual processing of

Applications for Permits to Drill ("APDs") as recommended by the Committee-
                                          I
even if those recommendations pre-date this lawsuit and the injunction order-

constitutes "[f]urther use of or reliance on the Royalty Committee's

recommendations." (Doc. 59 at 28.) Defendants, on the other hand, insist that the

Court's order "does not invalidate, or render useless, agency guidance documents

issued before the Court's injunction." (Doc. 67 at 13.) For the purposes of post-

judgment discovery, Western has the better argument.

                             FACTUAL BACKGROUND

      A complete factual background is included in the Court's August 2019

Order. (See Doc. 59 at 2-6.) Relevant here, Western argues that two guidance

documents indicate the Department's continued use of and reliance on Committee

recommendations. The documents address the procedures that Bureau of Land

Management ("BLM") offices follow when considering requests for action that

affect federal land or resources, such as APDs under the National Environmental

Policy Act ("NEPA"). According to Western, the substance of these documents

was based on Committee recommendations proposed by the "Planning, Analysis,

and Competitiveness Subcommittee" and adopted at the Royalty Committee's June

2018 meeting.

      A.    Information Bulletin 2018-061

      On June 6, 2018, BLM issued an "Information Bulletin" to "remind BLM

offices of the existing procedures for streamlining NEPA review under applicable

                                         2
statutes, regulations, and guidance and to encourage BLM offices to use these tools

consistently and effectively." (Ex. A, Doc. 64-1 at 2-3.) The Bulletin discussed

three tools for doing so, directing offices to attempt to fit new actions into existing

NEPA analyses or apply a categorical exclusion and to tum to the preparation of

new NEPA decision documents only as a last resort. (Id. at 3.) Western focuses

on the second tool, or the use of categorical exclusions in reviewing oil and gas

leases. As explained in the Bulletin, "Section 390 of the Energy Policy Act

established a 'rebuttable presumption' that the use of a [categorical exclusion]

under NEPA would apply to certain development activities on federal oil and gas

leases." (Id. at 4.) As such, BLM need not find "extraordinary circumstances" to

apply an exclusion. (Id.) At the June 2018 meeting, the Planning, Analysis, and

Competitiveness Subcommittee issued a proposal recommending: "BLM should

issue an Instruction Memorandum (IM) directing all field offices to issue

Categorical Exclusions (CX) when any of the Energy Policy Act of2005 ...

Section 390 criteria are met, unless specifically rebutted." AR0663-64, 709.

      B.     Permanent Instruction Memorandum 2018-014

      On June 12, 2018, BLM issued a Permanent Instruction Memorandum. (Ex.

B, Doc. 64-2 at 2.) Like the Bulletin, the Memorandum adopts the three-tiered

approach to NEPA analysis, but in the specific context of Federal minerals being

produced from well pads located entirely on non-Federal land. (Id. at 4-8, 10.)

                                           3
The Memorandum cautions, however, that "the[] policy clarifications do not reflect

a change in overall policy but are designed to identify and eliminate unnecessary

permitting and review requirements and inconsistencies where the BLM has

limited authority." (Id. at 16.) In its June 2018 meeting, the Royalty Committee

approved a second Subcommittee recommendation addressing NEPA review of

non-Federal surface off-lease and analysis of horizontal wells. See AR0664-65.

                                     ANALYSIS

      Western argues that the Bulletin and the Memorandum show that

Defendants are continuing to implement the Committee's recommendations

despite the Court's injunction. They therefore seek post-judgment discovery "to

ascertain that scope of Defendants' compliance and determine the need, if any, for

further proceedings enforcing the Court's order." (Doc. 64 at 11.) A court has an

"inherent power to enforce its judgments." Cal. Dep 't ofSoc. Servs. v. Leavitt, 523

F.3d 1025, 1033 (9th Cir. 2008). "Indeed, a district court should give careful

attention to a request for discovery to establish noncompliance with one of its

judgments." Id. When considering whether to permit post-judgment discovery,

"the kind and amount of evidence of noncompliance required to justify discovery

is, necessarily, considerably less than that needed to show actual noncompliance.

If significant questions regarding noncompliance have been raised, appropriate

discovery should be granted." Id. at 1034.

                                         4
      Pursuant to Rule 65(d) of the Federal Rules of Civil Procedure, an injunction

must "state its terms specifically[] and ... describe in reasonable detail ... the act

or acts restrained or required." Here, the Court enjoined "[f]urther use of or

reliance on the Royalty Committee's recommendations." (Doc. 59 at 28.) The

present defugalty arises from the word "further." Defendants are correct that

"further" is generally a forward-looking term. But, continuing to rely on policy

guidance that was, in turn, based on the Committee's recommendations is further

use or reliance. That interpretation is the only one that is consistent with the

analysis underlying the injunction itself. The Royalty Committee was unlawful

from the start. (Doc. 59 at 25.) Thus, everything the Committee did and every

recommendation it issued was unlawful as well. Western has raised a significant

question as to whether Defendants continue to rely on Committee

recommendations in the present regardless of when they were issued.

      This makes this case distinguishable from Mickelson Farms, LLC v. Animal

& Plant Health Inspection Service, 2018 WL 4259225, at *2 (D. Idaho Sept. 6,

2018). In Mickelson, the court clarified that its F ACA injunction was "limited to

prospective relief," allowing plaintiffs to "only challenge future agency decisions,

actions, rules, or protocols." Id. Retrospective relief was off the table. Id. Here

the issue is not a challenge to the June 2018 adoption of either the Bulletin or the

Memorandum, but rather the continued use of those documents in the present to

                                           5
approve current activities. As at least one other court has recognized, delineating

the terms of a FACA injunction may result in an "admittedly ... imperfect result."

Idaho Wool Growers Ass 'n v. Schafer, 2009 WL 3806371, *4 (D. Idaho Nov. 9,

2009). But so long as Defendants are taking action in the present-such as

approving APDs-that is based on the Royalty Committee's unlawful

recommendations, that prospective conduct potentially falls within the scope of the

Court's injunction.

      Defendants further argue that even if the injunction reaches certain past

conduct, the policy documents identified here were issued by the agency not the

Committee. But that implicates the very question Westem seeks to answer: what

was the basis of the documents? While Defendants may ultimately be able to show

there has not been a violation of the injunction, they have not persuasively argued

that no further inquiry is warranted. To the contrary, the timing of the Bulletin and

Memorandum raises a significant question about their connection to the

recommendations issued at the Royalty Committee's June 2018 meeting.

                                   CONCLUSION

      Accordingly, IT IS ORDERED that Westem's motion for post-judgment

discovery (Doc. 63) is GRANTED. Western may pursue discovery in two areas:

( 1) the extent to which the Committee's recommendations informed the Bulletin

and Memorandum; and (2) the extent to which that guidance or the Committee's

                                          6
recommendations have informed APD approvals since the Court's order.

      DATED this .lJ:'aay of January, 2020.




                                                olloy, District Judge
                                                District Court




                                      7
